DETAILED ACTION
Claim Objections
	Claim 9 is objected to because of the following informalities:
“curve and convex” should be “curved and convex”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-5, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Ko (U.S. PGPub 2012/0319284), and Meyer (U.S. PGPub 2011/0241218).
Regarding claim 1, Yu teaches a first package (Fig. 1J, [0041]); a second package (200) stacked over and electrically connected to the first package (Fig. 2A, [0041], bumps 210), the second package comprising semiconductor devices (212A) an encapsulating material (216) encapsulating the semiconductor device ([0048]), and an underfill disposed between the first package and the second package ([0053]).
Yu does not explicitly teach wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than or substantially equal to twice a greatest thickness of the semiconductor devices. Yu is silent on the relative thickness of the encapsulating material.
Lin teaches a package comprising a semiconductor device and an encapsulating material encapsulating the semiconductor device (Fig. 21a, 530, 524, [0199]), wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than or substantially equal to a greatest thickness of the semiconductor device ([0199]). Further, Lin teaches wherein the thickness may be adjusted to optimize warpage of the package ([0199]). Therefore, the thickness of the encapsulant is a result-effective variable. Mere optimization of a result effective variable is prima facie obvious. See MPEP 2144.05IIB.

Yu does not explicitly teach wherein a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface, and a warpage of the second package is substantially equal to or smaller than about -20 um.
Ko teaches a first package (106, [0026]), a plurality of conductive bumps (240, 242, [0038]) disposed on a second surface of the first package (Fig. 6); a second package disposed on the second surface of the first package through the conductive bumps (104, Fig. 6, [0038]); wherein the second package comprises a semiconductor die on a package substrate ([0038]); and wherein a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface (Figs. 6-7, [0047]-[0048]).
Meyer teaches a first package and a second package stacked over and electrically connected to the first package (Fig. 6, 100, 200, 300, [0063]), wherein a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface (Fig. 6), and wherein a warpage of the second package is substantially equal to or smaller than about -20 um ([0063]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ko with Yu and Lin such that a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface, and a warpage of the second package is substantially equal to or smaller than 
Regarding claim 2, Yu teaches a plurality of conductive bumps disposed between the first and second packages, wherein the first package is electrically connected to the second package through the conductive bumps (210, Fig. 2A, connected electrically to first package through connectors 110, [0021]), and the underfill laterally encapsulating the conductive bumps (Fig. 2B, 220).
Regarding claim 3, the combination of Yu, Lin, Ko, and Meyer teaches wherein a gap width between the first package and the second package gradually reduces from a peripheral region to a central region of the upper surface of the first package (Ko, Figs. 6-7, [0047]-[0048], [0051], peripheral extent; Meyer, Fig. 6, Smin/Smax). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yu, Lin, Ko, and Meyer for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Yu, Lin, Ko, and Meyer teaches wherein a shortest distance from a central region of the second surface to the second package is smaller than a shortest distance from anywhere on a peripheral region of the second surface to the second package (Fig. 7, [0050]-[0051], “peripheral extent”; Meyer, Fig. 6, Smin/Smax). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yu, Lin, Ko, and Meyer for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Yu, Lin, Ko, and Meyer does not explicitly teach wherein the underfill is void free. The combination of Yu, Lin, Ko, and Meyer teaches wherein the underfill is dispensed by capillary force (Yu, [0053]) and Ko and Meyer teach wherein the second package is in a concave warpage profile and wherein the gap width between the first and second packages reduces from the peripheral region to the central region (Ko, Figs. 6-7; [0047]-[0048], [0051]; Meyer, Fig. 6, Smin/Smax). Applicant teaches wherein forming the underfill via capillary action with the second 
Regarding claim 7, Yu teaches wherein at least two semiconductor devices among the semiconductor devices are stacked and embedded in the encapsulating material (Fig. 2A).
Regarding claim 8, Yu teaches wherein the underfill covers a central region and a peripheral region of the upper surface of the first package (Fig. 2B, 220, [0053]; Fig. 3B). 
Regarding claim 14, Yu teaches a package on package structure ([0013]), comprising: a first package (Fig. 1J, [0041]); a second package (200) stacked over and electrically connected to the first package (Fig. 2A, [0041], bumps 210), the second package comprising semiconductor devices (212A, 212B) an encapsulating material (216) encapsulating the semiconductor devices ([0048]), and an underfill disposed between the first package and the second package ([0053]).
Yu does not explicitly teach wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than or substantially equal to twice a greatest thickness of the semiconductor devices. Yu is silent on the relative thickness of the encapsulating material.
Lin teaches a package comprising a semiconductor device and an encapsulating material encapsulating the semiconductor device (Fig. 21a, 530, 524, [0199]), wherein a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than a thickness of the semiconductor device ([0199]). Further, Lin teaches wherein the thickness may 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Yu such that a shortest distance from a top surface of the encapsulating material to a topmost surface of the semiconductor devices is greater than or substantially equal to twice a greatest thickness of the semiconductor devices for the purpose of optimizing the warpage of the package (Lin, [0199]).
Yu does not explicitly teach wherein the second package is in concave warpage profile and a warpage of the second package is substantially equal to or smaller than about -20 um.
Ko teaches a first package (106, [0026]), a plurality of conductive bumps (240, 242, [0038]) disposed on a second surface of the first package (Fig. 6); a second package disposed on the second surface of the first package through the conductive bumps (104, Fig. 6, [0038]); wherein the second package comprises a semiconductor die on a package substrate ([0038]); and wherein the second package is in concave warpage profile (Figs. 6-7, [0047]-[0048]). Regarding the limitation “such that”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.
Meyer teaches a first package and a second package stacked over and electrically connected to the first package (Fig. 6, 100, 200, 300, [0063]), wherein a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface and the second package is in concave warpage profile (Fig. 6), and wherein a warpage of the second package is substantially equal to or smaller than about -20 um ([0063]).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Ko (U.S. PGPub 2012/0319284), Meyer (U.S. PGPub 2011/0241218), and further in view of Kwon (U.S. PGPub 2012/0280404).
Regarding claim 6, Yu, Lin, and Ko do not explicitly teach wherein the semiconductor devices are disposed side-by-side in the encapsulating material. Yu teaches wherein two semiconductor devices among the semiconductor devices are stacked and embedded in the encapsulating material (Fig. 2A).
Kwon teaches wherein a plurality of semiconductor devices are disposed side-by-side in an encapsulating material in a second package stacked over and electrically connected to a first package (Fig. 1D, [0073]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kwon with Yu, Lin, and Ko such that the semiconductor devices are disposed side-by-side in the encapsulating material for the purpose of forming the package with a further plurality of semiconductor devices (Kwon, [0072]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Tanimoto (U.S. PGPub 2014/0070428), Ko (U.S. PGPub 2012/0319284), and Meyer (U.S. PGPub 2011/0241218).
Regarding claim 9, Yu teaches a package substrate (202, [0042]); a first semiconductor device disposed on the package substrate (Fig. 2A, 212A, [0042]); a second semiconductor device disposed on the package substrate (Fig. 2A, 212B, [0042]); and an encapsulating material (216) encapsulating the 
Yu does not explicitly teach wherein the second semiconductor device is thicker than the first semiconductor device.  Yu teaches wherein the first and second semiconductor devices may be memory dies ([0047]) and is silent on the respective thicknesses. 
Tanimoto teaches wherein stacked memory dies may have different thicknesses ([0015]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Tanimoto with Yu such that the second semiconductor device is thicker than the first semiconductor device for the purpose of implementing the stacked memory dies of Yu. 
Yu does not explicitly teach wherein a shortest distance from a top surface of the second portion to the second semiconductor device is greater than or substantially equal to twice a thickness of the second semiconductor device.
Lin teaches a package comprising a semiconductor device and an encapsulating material encapsulating the semiconductor device (Fig. 21a, 530, 524, [0199]), a shortest distance from a top surface of the second portion to the second semiconductor device is greater than a thickness of the second semiconductor device ([0199]). Further, Lin teaches wherein the thickness may be adjusted to optimize warpage of the package ([0199]). Therefore, the thickness of the encapsulant is a result-effective variable. Mere optimization of a result effective variable is prima facie obvious. See MPEP 2144.05IIB.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Yu such that a shortest distance from a top 
Yu does not explicitly teach wherein a lower surface of the package substrate is curved and convex, wherein the package substrate is in concave warpage profile, and a warpage of the second package is substantially equal to or smaller than about -20 um.
Ko teaches a first package (106, [0026]), a plurality of conductive bumps (240, 242, [0038]) disposed on a second surface of the first package (Fig. 6); a second package disposed on the second surface of the first package through the conductive bumps (104, Fig. 6, [0038]); wherein the second package comprises a semiconductor die on a package substrate ([0038]); and wherein the lower surface of the package substrate is a curved and convex surface with the package substrate in concave warpage profile (Figs. 6-7, [0047]-[0048]).
Meyer teaches a first package and a second package stacked over and electrically connected to the first package (Fig. 6, 100, 200, 300, [0063]), wherein a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface (Fig. 6), and wherein a warpage of the second package is substantially equal to or smaller than about -20 um ([0063]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ko and Meyer with Yu and Lin such that a lower surface of the second package is curved toward the second surface of the first package, wherein the lower surface faces the second surface for the purpose of mounting a semiconductor package with warpage (Ko, [0047]-[0048]) with a warpage within a known range for a PoP device (Meyer, [0063]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ko and Meyer with Yu, Lin, and Tanimoto such that 
Regarding claim 10, Yu teaches conductive bumps disposed on a lower surface of the package substrate and electrically connected to the package substrate (210, Fig. 2A, connected electrically to first package through connectors 110, [0021]).
Regarding claim 11, Yu teaches wherein the conductive bumps are disposed on a peripheral region of the second surface (Fig. 2B; bumps are disposed around the center of the die and at a peripheral region of the formed package).
Regarding claim 13, Yu teaches a bottom package, an underfill disposed between the package substrate and the bottom package, wherein the package substrate is electrically connected to the bottom package through the conductive bumps laterally encapsulated by the underfill (Fig. 2A-Fig. 2B, 210, 220, [0041], [0053]; Fig. 3B).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Tanimoto (U.S. PGPub 2014/0070428), Ko (U.S. PGPub 2012/0319284), Meyer (U.S. PGPub 2011/0241218) and further in view of Koo (U.S. PGPub 2012/0074585).
Regarding claim 12, Yu, Lin, Tanimoto, Ko, and Meyer do not explicitly teach wherein the first and second semiconductor dies are disposed side-by-side over the package substrate. 
Koo teaches first and second semiconductor dies disposed on a package substrate in an encapsulating material, wherein a first portion of the encapsulating material covers a top surface of the first semiconductor device, a second portion of the encapsulating material covers a top surface of the 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Koo with Yu, Lin, Tanimoto, Ko, and Meyer such that the first and second semiconductor dies are disposed side-by-side over the package substrate for the purpose of forming the package with a further plurality of semiconductor devices (Koo, [0076]).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. PGPub 2016/0056057) in view of Lin (U.S. PGPub 2015/0287708), Ko (U.S. PGPub 2012/0319284), Meyer (U.S. PGPub 2011/0241218), and further in view of Koo (U.S. PGPub 2012/0074585).
Regarding claim 15, Yu, Lin, Ko, and Meyer do not explicitly teach wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate. 
Koo teaches wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate (Fig. 12; first device 278; second devices 272, 274, 276)
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Koo with Yu, Lin, Ko, and Meyer such that the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate for the purpose of forming the package with a further plurality of semiconductor devices (Koo, [0076]).
Regarding claim 16, the combination of Yu, Lin, Ko, Meyer and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of an upper tier semiconductor device is greater than or substantially equal to twice a greatest thickness of the upper tier semiconductor device among the second semiconductor devices (Lin, Fig. 21a) for the purpose of 
Regarding claim 17, the combination of Yu, Lin, Ko, Meyer and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of the first semiconductor device is greater than or substantially equal to twice a greatest thickness of the first semiconductor device (Lin, Fig. 21a) for the purpose of optimizing the warpage of the package comprising a plurality of semiconductor devices as set forth in the rejection of claims 14 and 15.
Regarding claim 18, Yu, Lin, Ko, and Meyer do not explicitly teach wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate, an upper tier semiconductor device among the second semiconductor devices is stacked over a bottom tier semiconductor device among the second semiconductor devices.
Koo teaches wherein the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate (Fig. 12; first device 278; second devices 272, 274, 276), an upper tier semiconductor device among the second semiconductor devices is stacked over a bottom tier semiconductor device among the second semiconductor devices (Fig. 12, 276 and 272). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Koo with Yu, Lin, Ko, and Meyer such that the semiconductor devices comprise a first semiconductor device disposed over the package substrate and second semiconductor devices stacked over the package substrate, an upper tier semiconductor device among the second semiconductor devices is stacked over a bottom tier semiconductor device among the second semiconductor devices for the purpose of forming the package with a further plurality of semiconductor devices (Koo, [0076]).
Regarding claim 19, the combination of Yu, Lin, Ko, Meyer and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of an upper tier semiconductor device is greater than or substantially equal to twice a greatest thickness of the upper tier semiconductor device among the second semiconductor devices (Lin, Fig. 21a) for the purpose of optimizing the warpage of the package comprising a plurality of semiconductor devices as set forth in the rejection of claims 14-15 and 18.
Regarding claim 20, the combination of Yu, Lin, Ko, Meyer and Koo teaches wherein the shortest distance from the top surface of the encapsulating material to a top surface of the first semiconductor device is greater than or substantially equal to twice a greatest thickness of the first semiconductor device (Lin, Fig. 21a) for the purpose of optimizing the warpage of the package comprising a plurality of semiconductor devices as set forth in the rejection of claims 14-15 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALIA SABUR/               Primary Examiner, Art Unit 2812